274 F.2d 827
James Henry DOLANv.UNITED STATES of America.
No. 6192.
United States Court of Appeals Tenth Circuit.
September 15, 1959.

Appeal from the United States District Court for the District of Colorado.
Charles W. Tessmer, Dallas, Tex., and Arthur S. Bowman, Denver, Colo., for appellant.
Donald E. Kelley, U. S. Atty., and Robert S. Wham, Asst. U. S. Atty., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on joint motion of the parties.